Exhibit 10.24

 



[Letterhead of theglobe.com, Inc.]

 

Robin Segaul Lebowitz

[Insert Address]

 

Re:Amendment of Employment Agreement

 

Dear Ms. Lebowitz:

 

The globe.com, Inc. (the “Company”) has requested, and you have agreed, to the
agreements documented herein with respect to your compensation.

 

By countersigning this letter in the space indicated below, you hereby agree
that all salary and any allowances which were payable to you by the Company but
the payment of which has been deferred (the “Deferred Salary”), is hereby
cancelled.

 

In order to incentivize Delfin Midstream, LLC (the “Purchaser”) to purchase a
controlling interest of the Company’s common stock, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, you hereby irrevocably and unconditionally release and fully
discharge the Company, its stockholders and the Purchaser, and its and their
respective members, partners, trustees, directors, officers, employees and
agents, and the heirs, legal representatives, successors and assigns of each of
the foregoing, from any and all liabilities and obligations that may have arisen
or accrued on or before the date hereof or may arise or accrue thereafter under,
in connection with or related to the Deferred Salary (the “Released Claims”).
You further agree that you shall not commence or institute any legal actions,
including litigation, arbitration or any other legal proceedings of any kind
whatsoever, in law or equity, or assert any claim, demand, action or cause of
action concerning, the Released Claims.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 

 

 

  Sincerely,         Theglobe.com, Inc.         By: /s/ Michael S. Egan   Name:
Michael S. Egan   Title: Chief Executive Officer

 



ACKNOWLEDGED AND AGREED TO   AS OF THIS ___ DAY OF DECEMBER, 2017,   EFFECTIVE
JANUARY 1, 2018       /s/ ROBIN SEGAUL LEBOWITZ   ROBIN SEGAUL LEBOWITZ  

 





 

 

 

 

